DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/102520 08/27/2018. 
                                                    Preliminary amendment
3.    Preliminary amendment filed on 10/24/2018 has been acknowledged and considered.
      In the Preliminary amendment, the applicant has been amended the specification and remained claims 1-20.
      Claims 1-20 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 08/26/2013 is acceptable.
                                                                    Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 07/16/2019.
                                                            Claim Objections
7.   Claim 1-11 are objected to because of the following reasons:
      In claim 1, line 7, a term of “the non-display area” should replace by – a non-display area --.
Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al., hereafter “Lee” (U.S. Publication No. 2014/0183458 A1) in view of CHEN (U.S. Publication No. 2019/0244974 A1) in view of ZHANG et al., hereafter “ZHANG” (U.S. Publication No. 2019/0237687 A1).
      Regarding claim 1, Lee discloses an organic light emitting diode display panel, comprising a substrate (110), a thin film transistor layer (20) and an organic light emitting diode layer (70), which are sequentially stacked and disposed on the substrate (110), and a thin film encapsulation layer (410) covering the organic light emitting diode layer (70) and an inorganic barrier layer (310, para [0076]) disposed on an outer periphery of the thin film encapsulation layer (410), and the thin film encapsulation layer 
      Lee discloses the features of the claimed invention as discussed above, but does not disclose the thin film transistor layer is a thin film transistor array layer.
     CHEN’ however, discloses the display panel may include a thin-film transistor (TFT) array layer (or substrate) 50.  The TFT array layer 
(50) may include a plurality of thin-film transistors (TFTs) (e.g. Fig. 10 and para [0064]).
     it would have been obvious to one having ordinary skill in the art before the effective filing date was made to form a plurality of thin-film transistors (TFTs) (refers as thin film transistor array layer) to improve the performance of the organic light-emitting diode display, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
      Lee and CHEN discloses the features of the claimed invention as discussed above, but does not disclose wherein at least two grooves in circle around a periphery of the organic light emitting diode layer are provided in a non-display area on the thin film transistor array layer, and the at least two grooves are correspondingly disposed to the thin film encapsulation layer, and fills the grooves corresponding to the thin film encapsulation layer.
      ZHANG, however, discloses at least two grooves (20) in circle (para [0028]) around a periphery of the organic light emitting diode layer (5) are provided in a non-display area (outside of OLED 5) on the thin film transistor array layer (2) (e.g. Fig. 2 and para [0023]). 

       Lee, CHEN and ZHANG (citations to Lee unless otherwise noted) discloses the at least two grooves (20 in ZHANG) is in the non-display area (outside the OLED (70)) will be obviously correspondingly disposed to the thin film encapsulation layer (410) and then, also fills the grooves (20 in ZHANG) corresponding to the thin film encapsulation layer (410).
     Therefore, claim 1 is obviously rendered over Lee, CHEN and ZHANG.
      Regarding claim 11, Lee, CHEN and ZHANG (citations to Lee unless otherwise noted) discloses wherein a cross-sectional shape of the grooves (20) is one or more of an inverted trapezoid, a rectangle, an inverted triangle and a semicircle (Figs. 7-8).
9.    Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, CHEN and ZHANG in view of Ochiai (U.S. Publication No. 2011/0038132 A1).
       Regarding claim 4, Lee, CHEN and ZHANG the features of the claimed invention as discussed above, but does not disclose wherein a material of the inorganic barrier layer comprises one or more of silicon dioxide, silicon nitride and aluminum oxide.
       Ochiai, however, discloses wherein a material of the inorganic barrier layer (11) comprises one or more of silicon dioxide, silicon nitride and aluminum oxide (e.g. Fig. 1A and para [0042]).
 Lee, CHEN and ZHANG because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to make good bonding. MPEP 2144.06.
10.    Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, CHEN and ZHANG in view of Kim et al., hereafter “Kim” (U.S. Publication No. 2014/0217371 A1).
       Regarding claims 5-6, Lee, CHEN and ZHANG the features of the claimed invention as discussed above, but does not disclose wherein the thin film encapsulation layer comprises a plurality of inorganic layers and an organic layer which are alternately disposed, and each of the inorganic layer and each of the organic layer are provided with at least one of the grooves in circle, and wherein an innermost side and an outermost side of the thin film encapsulation layer are the inorganic layers.
      Kim, however, discloses the thin film encapsulation layer (310/320/330) comprises a plurality of inorganic layers (310/330) and an organic layer (320) which are alternately disposed, and each of the inorganic layer and each of the organic layer are provided with at least one of the grooves in circle (20 in ZHANG), and wherein an innermost side and an outermost side of the thin film encapsulation layer (310) are the inorganic layers (e.g. Fig. 4 and para [0048]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Lee, CHEN and ZHANG to provide wherein the thin film encapsulation layer comprises a plurality of 
       Regarding claims 8-9, Lee, CHEN, ZHANG and Kim (citations to Lee unless otherwise noted) discloses wherein a material of the inorganic layer (310/330, para [0081]) comprises one or more of silicon dioxide, silicon monoxide, silicon nitride and aluminum oxide (para [0082]), and wherein a material of the organic layer comprises one or more of polyethylene, polypropylene, polystyrene, polylactic acid, polyethylene terephthalate, polyimide and polyurethane (para [0079]) (e.g. Fig. 4).
11.    Claims 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over HIGANO et al., hereafter “HIGANO” (U.S. Publication No. 2018/0138257 A1) in view of ZHANG et al., hereafter “ZHANG” (U.S. Publication No. 2019/0237687 A1) and further in view of Lee et al., hereafter “Lee” (U.S. Publication No. 2014/0183458 A1).
        Regarding claim 12, HIGANAO discloses a manufacturing method of an organic light emitting diode display panel, comprising steps of: 
            providing a rigid substrate (glass substrate); 
           preparing a substrate (10), a thin film transistor array layer (DTr/Tr, Fig. 2) and an organic light emitting diode layer (OLED1/OLED2/OLED3) sequentially on the rigid substrate (GL, Fig. 8);
 (OLED1/OLED2/OLED3), and the thin film encapsulation layer (16) completely covers the organic light emitting diode layer (OLED1/OLED2/OLED3); and 
       separating the rigid substrate (GL) from the substrate (10) by a laser lift-off process to obtain an organic light emitting diode display panel (Fig. 9 and para [0081]).
      HIGANO discloses the features of the claimed invention as discussed above, but does not disclose wherein at least two grooves in circle around a periphery of the organic light emitting diode layer are provided in a non-display area on the thin film transistor array layer, and the at least two grooves are correspondingly disposed to the thin film encapsulation layer, and fills the grooves corresponding to the thin film encapsulation layer.
      ZHANG, however, discloses at least two grooves (20) in circle (para [0028]) around a periphery of the organic light emitting diode layer (5) are provided in a non-display area (outside of OLED 5) on the thin film transistor array layer (2) (e.g. Fig. 2 and para [0023]). 
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Lee and CHEN to provide wherein at least two grooves in circle around a periphery of the organic light emitting diode layer are provided in a non-display area on the thin film transistor array layer as taught by ZHANG for a purpose of increasing the attachment between the display structure and the encapsulation layer.

      HIGANO and ZHANG discloses the features of the claimed invention as discussed above, but does not disclose depositing an inorganic barrier layer on an outer periphery of the thin film encapsulation layer.
    Lee, however, discloses depositing an inorganic barrier layer (310, para [0076]) on an outer periphery of the thin film encapsulation layer (410) (e.g. Figs. 1A and 2A-2C).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of HIGANO and ZHANG to provide depositing an inorganic barrier layer on an outer periphery of the thin film encapsulation layer as taught by Lee for a purpose of increasing the bonding force between the display structure and the encapsulation layer.
     Therefore, claim 12 is obviously rendered over Lee, CHEN and ZHANG.
      Regarding claim 20, claim 20 is rejected under the same rational sets for to above claim 11.
12.    Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over HIGANO, ZHANG and Lee in view of Kim et al., hereafter “Kim” (U.S. Publication No. 2014/0217371 A1).
      Regarding claim 16, claim 16 is rejected under the same rational sets for to above claim 5.
      Regarding claim 17, claim 17 is rejected under the same rational sets for to above claim 6.
Allowable Subject Matter
13.  The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-3, 7, 10, 13-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the thin film transistor array layer comprises at least one inorganic material functional layer and an organic material functional layer disposed on the inorganic material functional layer; the thin film encapsulation layer comprises at least one inorganic layer, wherein the inorganic layer is correspondingly provided with at least one of the grooves in circle, and the at least one of the grooves in circle corresponding to the inorganic layer penetrates the organic material functional layer, and a bottom of the at least one of the grooves in circle corresponding to the inorganic layer is located on a surface or an inside of the inorganic material functional layer as cited in claim 2 and wherein an innermost side of the thin film encapsulation layer is the inorganic layer and an outermost side of the thin film encapsulation layer is the organic layer, and an upper surface of the organic layer of the outermost side is further provided with an additional inorganic layer, and the additional inorganic layer covers the upper surface of the organic layer of the outermost side and an upper surface of the inorganic barrier layer as cited in claim 7 and wherein the thin film transistor array layer comprises at least one inorganic material functional layer and an organic material functional layer disposed on the inorganic material functional layer; the thin film encapsulation layer comprises at least one inorganic layer, wherein the inorganic layer is correspondingly provided with at least one of the grooves in circle, and 
        Claims 3, 10, 15 and 19 are directly depend on claims 2, 7, 14 and 18, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892